Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 1 June 1822
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                        
                        
                            La grange
                            June the 1st 1822
                        
                    My dear Excellent friend I every day Lament the distance that separates me from You: it seems that at the actual period of the great Crisis which Has for near Half a Century worked Upon Both Hemisphers we ought to be near Each other as We Have Been in 81 at Richmond and in 89 in Chaïllot. But You Have Remained on the good side of the Atlantic. there Liberty, dignity, prosperity are the Happy and Ever thriving lot of that part of Americn  Which, as Citizens, We May Call our own. And now Besides those two and twenty United Republican States, there are Rising New Republican Constellations, on the true principles of Freedom, independance, and Equality, where it is to be Hoped Royalty, Heredity, and privilege shall never be admitted. I am Highly pleased with the Aknowledgement of the Commonwealth of Colombia as free and independant States and Would much Agree that difficulties should Arise in the Senate. The Right of Emancipation in the Colonies, under circumstances Which Have Been fully Evinced in South America, Has Been profitted and Asserted by the U.S. in Such a forcible and fundamental Series of Arguments and actions that their Conduct With Respect to other parts of America Has Become a Matter of Course. france Herself Commits a down Right impropriety in Hesitating on a point Which Has Been so Honourably Supported By Her professions and Her arms Under Louis the 16th’s Reign. But Her Government Wants Nationality, and while the Ministers are Wavering and dumb on that Subject, the Commerce of paris and a few deputies Have, in a great dinner to M. Een, taken the liberty to Aknowledge a Representative of the Colombian Republic. Nor Have We thought that the fraternal ties Which Now Unite the patriots of Spain and those of france ought to deter Us from an Hommage due to the general doctrines which are above Momentary Considerations.While I feel an inexpressible delight in the progress of Every thing that is Noble minded, Honourable, and Useful throughout the United States, I find, in the Negros Slavery, a great draw-Back Upon My Enjoyments. it Raises a Sigh, or a Blush, according to the Company, American or foreign, Where I Happen to be. Let me Confess, my dear friend, I Have Not Been Convinced, and the Less as I think more of it, By Your Argument in favour of dissemination. One is, I believe, More Struck With the Evil When Looking Upon it from Without. as to the Remedies, they May be Better Ascertained from Within. this Wide Blot  On American Philantropy and Civilisation is Ever thrown in my face When I indulge my Patriotism in Encomiums, otherwise Undisputable. to See that plague Cured, While I live, is here to impossibility, But I Would Like, Before I die, to be assured that progressive and  Earnest Measures Have Been adopted to Attain, in due time, So desirable So necessary an object. prudence as Well as Honor Seems to me to Require it.the State of Eurpe is very Critical. When You Consider What is Called the Holy Alliance of all the dynastics, ministries, priesthoods, armies, and Administrations of Europe, Saving Spain and portugal, when it is a face that the League of all the Existing, past, and possible Aristocracies of this World know much Better their own intents, are more linked together, and Have much improved the Civil and Military, public and Secret means of oppression, it Seems that Europe is quite unable to Rise to freedom. Her Situation Seems the More Unretrievable as it is Universally aknowledged that Upon the liberties of france depend the Preservation of Spanish and portuguese Liberty and the possibility of italian Emancipation. add to this the Evident preference which Emperor Alexander gives to His Antiliberal duties as the Agammennon of the Saints alliance over the Wishes of His people and the Views of His predecessors, a disposition Which is Worked Upon by lo despots and lo Aristocrats By all the Means that a Cunning and Corrupt diplomacy Can Employ. in france, garantees Have Hitherto Been More Attacked than the Material Enjoyments of the Revolution. the Mass of the people are not sensible of the dangers that awaït them; the Horns of Counter Revolution are drawn in as Soon as they meet too great an obstacle. Bonapartian Experience Has Mingled With Emigrant pretensions; and on the patriotic Side, an other part of the Bonapartists, alive to their Remembrances, faithfull to imperial legitimacies and imperial Habits, stand in the Way of the pure friends of Liberty and Equality, Muster Against them all the Mistaken impressions Which an abuse of the Name of Republic Has left in the minds of the people, and are more apt to impede than Facilitate the Claims of National Sovereignty.However, on the other Hand, there is a patriotic fermentation in a great part of Europe. italy, the peninsula, and france as far as it formerly Was Extended to the Rhine, are in a state of Sympathy Which forebodes, in Case of Emancipation,  Ready and powerful alliance in the great Cause of Right Against privilege. Signs of discontent, attempts to Route in Arms pop out in Several places and are a Motive or pretence for Severities Which do not tend to Soften the public Mind. There is in the french youth More knowledge, liberality, devotion to freedom, and patriotic activity than at any other period of our History. troops are not so firm in their  obedience, they Have more of the Citizen than the Court Might Wish. There Exists particularly Among the Young Non Commissioned officers a More  liberal Spirit than in the Remants of the imperial armies, and Learned Corps, Artillery and Engeneers are generally patriots, it Seems Government are aware of the Situation Mutually Critical Arrestations Have Been Made, Court Martials and Alliles on Treasonable pretences Have Been Held, and are now ordered in Several places, Namely in the department du Haut Rhin, Which Has Not deterred the electors   from Returning my Son as a Member from What is Called the High College. The Regiments are  marching from place to place and Severed from a free Communication With the Citizens; Impeachments Have been framed, Approved in Council,   the last Session Against Some deputies, Your friend is the Head of them; Yet they Were not produced: Royalist papers Now Encourage the Court and Ministers to a Bold attack Upon us. I don’t believe it. a New Session is to Be oppened on the 4th of June.We Have Been So often deceived in Speculations Upon the Eastern War that Nothing Remains But to Waït the . there are ten fold the Materials Which at an other period Would Have precipitated  Upon turkey, and all christian potentates Upon Each other. But the  of Western Emancipation, and the Concerns of despotism and privilege  Are foremost in all those legitimate and Aristocratic Heads. in the Mean While the Greeks are Making a Glorious Attempt to Emerge from Servitude; but at the same time that the Counter Revolutionary Costs of fanatical Millionaries is Carried in our towns and Villages Under the protection of Government, all the governments of the Saints alliance are Secret Ennemies to the liberal Costs  of Grecian insurrection, not even Excepting Emperor Alexander, and Setting foremost the British Government While Conduct in that Respect Has Been Equally Cruel and infamous. it is However a fine purpose to foresee those old, Classical, Republican Names Moulded Again into a Confederacy With the immediate improvement of American institutions. How Honourable for france Had she Been in a Situation to Send a tricolored flag in the Archipelago with the Avowed purpose to protect Grecian Liberty! an other idea Has Veiled My fancy, and I have  Several months  Ago imparted it to the  president and other friends in the Cabinet of Washington. it is the Wish that the flag of the U.S. Should Ride over these Seas, along those Coasts, yielding a Refuge Against Murder and persecution, Combining philantropic Measure With Such of the Naval powers, and france is Conspicuous Among them, Who far from lending their Assistance to acts of Cruelty, are disposed to protect Unarmed populations. But I Would Wish for Some thing more—it is the positive intention to Advise and Assist the Greeks in their Exertions towards a Republican Confederacy Among their islands and such part of their Coasts as May Associate With them; nor do I doubt but When in a little time the Conduct of the Turks towards the American Navy would justify Any part she might please to take in the afair, and promote the advantages, moral, political, and Commercial that Would be therby provided for the U.S. as the Navies of Europe think themselves Called to A Cruise in the Archipelago. the flag of America is Cruising in the Mediterrarean, Where By the Bye I Suppose they should Be Rather friendly than Hostile, Nay, on occasion, as far as prudence permits, Really  to the friends of liberty in italy. it Seems to me that Archipelago should also Be an object for A Cruise. inclosed You will find the Last proclamation issued at Epidaure on the 1st January. the Grecian Citizen Who Brouight it to me Enquired Whether I thought a Loan of  A Million of dollars Could be procured in the U.S. My Answer, after Having Consulted With Mr Gallatin, Was that I dint think it possible to Succeed With Government, But as to the Second part of the Question, Whether a Loan might be obtain’d from private Capitalists, on Conditions advantageous to them, I thought a trial  Should Be Made, as it Was Nothing More than Sending a Confidential Traveller to Marseïlles, and Hence to the U.S. Where I Would Be Happy to provide Him With My letters of introduction to Such persons as Could Be the Best judges and Advisers in the Business.My family are for the most part now with me at La Grange and Beg to Be most Respectfully Rememberd to You: the Eldest of my grand daughters, married to my Colleague Brigode, in the department du , has made Anastasia a grand mother By giving me a great grand daughter in addition to twelve grand children. I must leave that Company, my two daughters and a third one, Emily George’s wife for a very tedious session at paris. my Son, now my Colleague, goes With me. How the meeting of the two parties in the House Will turn out I don’t pretend to foretell. M. de tracy is in Good Health, But altho’ He Has partly Recovered His Sight the Melioration does not go so far as to admit long Reading or writing:  A few pages, one letter now and then is the most He Can Venture to do. it is a great pity His Studies Have Been thus Shackled; our Society, or more properly our Family at La Grange Has for Eight Months past Received the precious addition of two Amiable Young Ladies, Britons By Birth, Americans in their Heart, Whose Sympathies With us are never more Evident than in their Respect and Attachment to You. the Elder Miss Wright did for the first time Give me the pleasure to Read the praise of America from an English person that Ground began an Acquaintance which Soon Became Affectionate Mutual friendship. You Have No doubt Read Her letters on Society and Manner in the U.S. I recommend the Second English Edition where Some Errors Have Been Rectified, Some observations Explained to advantage, and a tale Relating to You, which she Had Heard at Newyork, and immediately Sacrificed the moment  Was given on the Subject,  I  By a Very pretty Story Which she Had Reasons to Believe perfectly Correct. I much  to know your opinion of that Work Which Has Been Translated in German, Spanish, french, and Modern Greek, and if favorable, as I Hope it Will Be the Case, I am Sure no greater gratification Can Be offered to my Young friend. I was pleased to See in the Second edition   Severities Softened; a Sentiment in Which, no Spirit of party  I know, prevent you from Agreeing. I Have Read in a letter of Jeremy Bentham this judgment on the Author “She is the Sweetest and Strongest Mind that Ever Was Cased in a female Body”.I Beg You to present My Most Affectionate Respects to Mrs Randolph; My family Request to Be also  affectionately Rememberd to Her and to You. I intend writing to our Excellent friend Madison. should time in this occasion, be deficient I depend Upon You to  Hear of me and My of Affairs on this side of the Atlantic. The Recent Nomination of Mr freyllinions Celebrated for His public Conferences, and lately Made a Bishop in parishes, to the place of Grand Master of the University Could Suffice to Give You an idea of the actual plan of Education. it is  to the doctrine of Jesuits and quite Opposed to the feelings of Young Generations. How Such discordance May Be Settled, time shall discover.Let me Hear from You, my dear Jefferson, Give me Every particular Respecting Your Health and Whatever Relates to You, family, friends, and Believe me, as I know You do, forever, Your Affectionate Grateful friend
                        
                    LafayetteI am Very Happy to Hear our Worthy and able friend Gallatin does not yet bear His Station in Which He is Very Useful, much liked and Respected, and Would Have, I think, Settled the Commercial differences More lately With Mr Pasquier than it Has Hitherto Been Possible to adjust them With Mr Hyde de Neuville.